Title: From George Washington to Robert Dinwiddie, 5 October 1757
From: Washington, George
To: Dinwiddie, Robert

 
To Governor Dinwiddie 
Honble Sir,[Fort Loudoun] Octobr 5th 1757.     
Both of your Honors letters of the 24th ultimo I received by Jenkins: and as I can not now send a proper monthly return of the Regiment for want of the remarks of the officers at the outposts, I enclose your Honor an exact return, however of our effective strength, and how disposed of, which will at present answer the end proposed, equally well. I likewise send you enclosed the return of provisions, specifying the time they will serve. I am informed, “the contractor is to lay in the provisions for the Troops in New-Hampshire [Hampshire Co.], at this place: That he is to have 6d. a man per diem, for the whole he supplies: and that he is not to pay those who must inevitably be employed in issuing out the provisions at the different Garrisons.”
This information, I flatter myself, is without foundation; as it is beyond doubt, that provisions cou’d be purchased in Hampshire, where the troops are quartered, for half of what the contractor has for laying them in here: and that the amount of the waggonage and other charges of transporting these provisions from hence to N. Hampshire, will exceed the whole cost of the provisions, if purchased there; not to mention the great risque, trouble of Escorts, &c. &c.
The assistant-commissaries must still be continued, or some persons in their room, who, under the direction of a principal, wou’d have purchased the provisions upon as good terms as any Contractor. Besides, the Commissary used to act as waggon-master, supply the different Garrisons with candle, made from the tallow of the country’s beaves; and do many things for the good of the Service, not to be expected from a contractor.
I shall take the earliest opportunity of communicating your Honors intentions, respecting the Ranging company, to Captn Hogg, who I am informed is lying ill, in consequence of a bite of a snake, at Dickensons Fort; and will I fear be unable to raise the men. I am afraid, the recruiting 100 men, will be found a

very difficult task. I am quite at a loss how to act, as you did not inform me upon what terms they are to be levied and supported: what bounty-money to allow; what pay to engage the Officers and men; how clothed and supported; what the Officers pay, and what kind of commissions they are to have?
Mr Robert Rutherford, late deputy-commissary here, says, that he could raise the men in a shorter time than any other: and, from his universal acquaintance on the frontiers; and the esteem the people in general have for him, I am apt to believe he could raise them as soon as any person whatever.
If they should have the same bounty allowed by the Assembly for recruits, I shall want money for that purpose. The £68.13.8d. I received from Colo. Fairfax of the countrys money, I accounted with the committee for in april last. Enclosed is a copy of the last letter I received from Colo. Stanwix.
The enemy continue their horrid devastations in this settlement. Enclosed is a copy of a letter from Capt. Josha Lewis: Immediately on receipt of Capt. Lewis’s, Capt. McNeill, 3 Subalterns, 4 Sergeants, and 70 rank and file, marched up to act in conjunction with Captn Lewis. The day before Captn Lewis was attacked, 20 cherokees headed by one of the principal warriors of that nation, marched from hence to the South-Branch; which with the Troops under Captns Waggener and McKenzie, will I hope secure that Quarter.
So soon as Captn McNeill returns, I will order him up to his company, to which I have, by your orders, appointed him: as I have Mr Chew, in room of Mr Fell.
When Mr Atkin went from here, he carried Mr Gist and the indian Interpreter with him; since several parties of cherokees have been here, by which I and my officers were involved in inconceivable trouble; as we had neither an interpreter nor a right to hold conferences with them; nothing to satisfy their demands of things, of which they were in the greatest need; nor liberty to procure them. These warlike, formidable people, altho’ they seem to have a natural, strong attachment to our interest, will I am afraid, be induced, by such treatment, to hearken to the pressing solicitations of the French who (by the latest & best accounts, copies of which I enclose) are making them vastly advantageous offers. The chief of the cherokee party who went last to the Branch (& who is said to be a man of great weight

among that nation) was so incensed against what he imagined neglect and contempt, that, had we not supplied him with a few necessaries, without which he cou’d not go to war, he threatned to return, fired with resentment, to his nation—In short; I dread that, by the present management of indian affairs, we are losing our interest of that people, the preservation of whose friendship is of the last importance to the colonies in general, and this in particular. I am sorry to acquaint your Honor, that Hamilton, the Quarter-master, hath misbehaved egregiously embezzling and disposing (in a clandestine manner) of some of the Regimental Stores; and afterwards running away, and carrying a man of the Regiment with him. He had leave to go to alexandria to order up some of the Stores left there; and managed his affairs with such cunning, that he was gone too long to be pursued, before he was suspected.
Enclosed is a copy of the proceedings of the court of Enquiry—Several things were found at many different houses; and the Majistrates did not behave consistently with their Duty.
I do not know that I ever gave your Honor cause to suspect me of ingratitude, a crime I detest, and wou’d most carefully avoid. If an open, disinterested behaviour, carries offence, I may have offended: Because I have all along laid it down as a maxim, to represent facts, freely and impartially; but no more to others than I have to you, Sir.
If instances of my ungrateful behaviour had been particularized, I would have answered to them. But I have long been convinced, that my actions and their motives, have been maliciously aggravated.
As your Honor purposes to leave the colony in November, I should be glad of liberty to go down to Williamsburgh towards the last of this month, or first of the next, if nothing should intervene, to settle some accompts which your Honor and the committee, which may not be done in so satisfactory a manner after you are gone.
The last alarm occasioned, a great many of the Inhabitants in this county to go off, whereupon vast numbers are still moving—I fear that in a short time this very valuable valley will be in a great measure depopulated: and what farther steps to take, and how to obviate so great a misfortune, I am quite at a loss: As I have hitherto neglected nothing in the compass of my

power, it is very evident, that nothing but vigorous offensive measures (next campaign) can save the Country; at least all west of the Blue-ridge, from inevitable desolation!
We are in great want of a Quarter-master to take care of the Stores: and I really do not know of a fit person, unless your Honor will please to bestow the office upon Mr Kenedy. He acted sometime as Quarter-master-Sergeant; then as Commissary; and I believe is better acquainted with the Duty than any one we can get. He bears a good character, & is acquainted with figures.
The Dunkard Doctor’s gave me notice of his intentions to wait upon your Honor again for his release. I in a late latter transmitted an information of the french Deserters (who came from Ft Cumberland) against them; and think it my duty further to add, that I firmly believe they are employed as spies, and are useful to the french. Of this all the frontier inhabitants seem convinced; and are so apprehensive of the consequences, that it has caused numbers to remove; and will cause a general terror among them, if this person is suffered to return, and the others to remain out there. For which reason I shou’d really be glad to receive orders to bring the others in: ’Tis better provided they do not assist the enemy, to bring them in, than to keep a whole country in perpetual uneasiness on their account.
Mr Rutherford set about making his return, the moment your Honors’ letter came to hand, and but this instant has finished it; having every thing to measure and weigh, in order to be exact.
Since writing the foregoing, the Express which I sent to Major Lewis is come in, and brings returns of those companies; so that your Honor will now receive proper monthly returns of our strength for July & August; by which you will see that our total strength amounts to 32 commissioned officers, 48 non-commissioned, and 703 rank & file; whereof 20 officers, 30 non-commissioned, and 464 rank and file, are employed in this county and Hampshire. But there are always 6 women allowed to a company, who draw provisions: and the officers receive more or less according to their respective rank; as your Honor would see by the estimate I received from Colo. Stanwix, and inclosed you some considerable time ago: which must be allowed for in the calculation.

I have this instant received letters from Captains’ Waggener and McKenzie, by Express: The first writes, that two men were killed, captured about 2 miles from his fort. The other says, that a cherokee party, just as they were setting out to go to Capt. Waggener’s, heard that Pearis was at Fort Cumberland, and marched to him.

G:W.

